Citation Nr: 9935979	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  96-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945, including internment as a prisoner of war (POW) 
of the German Government from February 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO).


REMAND

The veteran contends that his service-connected disabilities 
render him unemployable, and that therefore, a grant of TDIU 
is warranted.  As a preliminary matter, the Board finds that 
the veteran has presented a well-grounded claim in that it is 
a plausible claim, one which is meritorious on its own, or 
capable of substantiation.  See Murphy v. Derwinski, 
1Vet.App. 78, 81 (1990).  However, a review of the record 
discloses that additional action by the RO is necessary 
before the Board can proceed further in reviewing that claim.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total and 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (1999).

The issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. 
§ 3.341(a), 4.19 (1999).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (1999).  When a veteran has presented a well-
grounded claim, his claim for TDIU may not be rejected 
without evidence that he could perform work that would 
produce sufficient income to be other than marginal.  See 
Friscia v. Brown, 8 Vet.App. 539 (1996).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet.App. 
326, 332 (1991).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. §4.16(a) (1999) may still prevail in a 
TDIU claim if he is able to meet the requirements of 
38 C.F.R. § 4.16(b) (1999).  Therefore, rating boards are to 
submit to the Director, Compensation and Pension Services, 
for extra-schedular consideration, all cases of veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a) (1999).

The record shows that the veteran's current service-connected 
disabilities include sciatic syndrome with osteoarthritis of 
the lumbar spine, evaluated as 60 percent disabling, post-
traumatic stress disorder, evaluated as 30 percent disabling, 
right ulnar neuropathy, evaluated as 10 percent disabling, 
and gunshot wound of the right internal malleolus, 
appendectomy scar, amoebiasis, and residuals of hepatitis, 
all evaluated as noncompensable.  Therefore, the veteran does 
meet the minimum percentage requirements for TDIU under 
38 C.F.R. § 4.16(a) (1999), as he has a combined disability 
evaluation of 80 percent and at least one disability rated at 
40 percent or more.

The veteran filed his claim for TDIU in December 1995.  The 
RO issued a rating decision in April 1996 which found the 
veteran to be unemployable due to nonservice-connected 
disabilities.  During his May 1997 VA psychiatric examination 
it was noted that his symptoms of PTSD, per se, were 
relatively mild.  However, it was related that the veteran 
had developed clinical depression which was in the need of 
treatment.  The depression was considered to be related to 
the veteran's spinal disk disorder.  It was also observed 
that the veteran was in a wheel chair.  In his hearing before 
the undersigned Board member in May 1999, the veteran raised 
the issue of entitlement to service connection for sensory 
motor polyneuropathy.  This issue of service connection must 
be considered by the RO before consideration of his claim for 
a total rating. 

Since the veteran's claim for TDIU is based on the effects of 
the veteran's service connected disabilities, the issue of 
service connection for sensory motor polyneuropathy is 
inextricably intertwined with the claim for a total 
disability evaluation based on individual unemployability.  
As such, the Board will defer consideration of the claim for 
TDIU until the RO adjudicates this service connection claim.  
In addition, the Board finds that in view of the veteran's 
complaints referable to his back disability and the findings 
discussed by the psychiatric examiner in May 1997, additional 
evaluations of his service connected disabilities are 
necessary.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses for all medical treatment he 
has received.  After securing 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all private medical records 
which have not already been obtained and 
which are relevant to the issues on 
appeal.  

2.  The RO should obtain any additional 
VA medical records, not yet acquired, 
pertaining to treatment of the veteran.

3.  The issue of service connection for 
sensory motor polyneuropathy as well as 
whether the veteran's depression is 
related to a service connected disability 
should be considered and adjudicated, as 
appropriate, by the RO.  If the veteran 
expresses his disagreement with the RO's 
decision on these additional issues, he 
should be provided a statement of the 
case and an appropriate period for 
response.  The RO should specifically 
notify the veteran that the appeal on 
these issue will be returned to the Board 
only if it is perfected by the filing of 
a timely substantive appeal.  In the 
event that he perfects a timely appeal of 
this issue it should be certified to the 
Board for appellate review.

4.  The RO should also schedule the 
veteran for comprehensive VA medical 
examinations, to include all service 
connected disabilities.  Of particular 
importance is evaluation of his back and 
psychiatric disabilities.  In regard to 
the psychiatric evaluation, attention is 
called to the May 1997 VA examination 
discussed above.   Since it is important 
that "each disability be viewed in 
relation to its history," 38 C.F.R. 
§ 4.1 (1999), the examiners must be 
provided with the veteran's claims file 
and a copy of this remand.  The examiners 
are requested to review all pertinent 
records in the claims file.  Any 
evaluations, studies, and tests deemed 
necessary by the examiner(s) should be 
accomplished.  All clinical findings and 
subjective complaints should be reported 
in detail.  The examiners are requested 
to offer an opinion as to the nature and 
extent of the veteran's current service 
connected disabilities.  The examiner(s) 
should offer an opinion as to whether the 
veteran is rendered unemployable as a 
result of his service-connected 
disabilities.

5.  The RO should then readjudicate the 
claim for a total disability evaluation 
based on individual unemployability.  The 
RO should analyze the current degree of 
unemployability attributable to the 
veteran's service-connected conditions as 
compared to the degree of unemployability 
attributable to his nonservice-connected 
conditions.  See Hatlestad v. Brown, 5 
Vet.App. 524 (1993).  When adjudicating 
the TDIU claim, the RO should consider 
entitlement pursuant to both schedular 
and extraschedular criteria.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
length of time in which to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












